t c summary opinion united_states tax_court kenneth lee newhouse and lindsay rae newhouse petitioners v commissioner of internal revenue respondent docket no 15616-11s filed date kenneth lee newhouse and lindsay rae newhouse pro_se jessica r nolen for respondent summary opinion paris judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure in and a sec_6662 accuracy-related_penalty of dollar_figure in relation to petitioners’ federal_income_tax the issues for decision are whether petitioners are entitled to a net_operating_loss nol carryforward from entitled to a supplies expense deduction in excess of the amount respondent allowed claimed on the schedule c profit or loss from business attached to their federal_income_tax return entitled to an other expense deduction in excess of the amount respondent allowed for u s postal service usps expenses reported on the schedule c attached to the return and liable for a sec_6662 accuracy- related penalty background some of the facts are stipulated and so found the stipulated facts and facts drawn from stipulated exhibits are incorporated herein by this reference mr newhouse lived in oregon and ms newhouse lived in missouri when the petition was filed respondent also adjusted the amounts of petitioners’ self-employment_tax and corresponding deduction those adjustments are computational and will not be discussed further mr newhouse was a successful chiropractor until he was involved in a serious automobile accident in he underwent multiple surgeries as a result of the accident for many years after the accident mr newhouse continued his chiropractor practice but found it physically painful and uncomfortable to do so in he was involved in another automobile accident in which he sustained multiple injuries mr newhouse could not physically work so he decided not to renew his chiropractor’s license unable to pursue his chosen profession mr newhouse decided to offer his knowledge and expertise to other chiropractors through direct marketing sales by starting a business called million dollar marketing d b a the practice doctor the business offered newsletters and what mr newhouse termed products that discussed ways to increase a chiropractor’s patient base and income mr newhouse rented a direct mail list of chiropractors from a list broker and paid to use the list three times this list contained the names and mailing addresses of approximately big_number chiropractors the business mailed all of the products were printed bound and shipped by fedex-kinkos respondent allowed petitioners’ claimed deduction for those expenses although those expenses were not in issue much of mr newhouse’s testimony centered around the products and what it cost to put them together postcards to all chiropractors on the list if a chiropractor responded to a postcard sales letters but no more postcards were mailed to the chiropractor mr newhouse’s four sales letters ranged from to pages a chiropractor would receive all four sales letters if he made no purchase after responding to a postcard depending on what a chiropractor purchased after receiving the sales letters newsletters and or products would be mailed to the chiropractor mr newhouse purchased several types of supplies for the postcards newsletters sales letters and products--paper envelopes coils to bind the individual pages of the products cds dvd cases for the audio cds that accompanied the written materials stamps and mailing labels mr newhouse kept all of the business’ receipts in labeled ziplock bags the ziplock bags were then stored in boxes in there were subscribers to the business’ newsletter a newsletter was mailed to each subscriber once a month each newsletter contained approximately pages of written materials a gold insert of to pages and an audio cd petitioners entered into evidence copies of the january february march may july august and november newsletters each newsletter bears an each postcard was approximately the size of one-half of an by inch piece of card stock issue number at the top left of its first page the date newsletter is issue the newsletters are numbered sequentially and the missing months’ newsletters fit the numerical order of the first newsletter for being issue and the december issue having been issue although mr newhouse was primarily responsible for the business mr and ms newhouse were both involved in its day-to-day operations ms newhouse’s focus was the graphic design of the materials mailed to chiropractors but she also completed administrative tasks such as mailing products and writing and signing checks on behalf of the business petitioners timely filed a federal_income_tax return on line other income they reported a prior year nol of -dollar_figure on the schedule c attached to the return petitioners reported gross_receipts or sales of dollar_figure they claimed inter alia deductions for supplies expenses of dollar_figure and other expenses of dollar_figure which included usps expenses of dollar_figure in the summer of mr and ms newhouse separated and divorced when they separated each rushed to take as many possessions as possible from the marital home ms newhouse was assisted in this rush by family members and members of the congregation of petitioners’ church petitioners described their separation as a time of chaos and confusion at the time of trial neither mr nor ms newhouse knew what had happened to the boxes containing the business receipts respondent issued a notice_of_deficiency dated date to petitioners disallowing their claimed nol in full disallowing dollar_figure of their claimed supplies expense deduction disallowing dollar_figure of their reported usps expenses and determining that they were liable for an accuracy-related_penalty of dollar_figure discussion generally the commissioner’s determination set forth in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of showing the determination is in error rule a 290_us_111 deductions and credits are a matter of legislative grace and the taxpayer bears the burden of proving entitlement to any deduction or credit claimed on a return 503_us_79 292_us_435 under certain circumstances the burden_of_proof as to factual matters may shift to the commissioner pursuant to sec_7491 petitioners did not argue the applicability of sec_7491 and did not show that they meet its requirements to shift the burden_of_proof therefore the burden_of_proof remains on them i nol generally an nol is the excess of allowable deductions over gross_income for a given tax_year see sec_172 an nol generally must first be carried back years and then carried forward years sec_172 a taxpayer who makes an election can waive the carryback requirement and carry forward the nol directly sec_172 an election to waive the carryback must be made on a timely filed tax_return for the year of the nol for which the election is to be in effect id see 77_f3d_637 2d cir taxpayer’s failure to timely file a tax_return precluded subsequently claiming an nol carryforward without the nol’s being absorbed to the extent required by the carryback_year the nol must be consumed in the earliest year for which there is income available to be offset by the loss see sec_172 any excess nol that is not consumed in one year is carried to the next earliest year id a taxpayer claiming an nol must file with his return a concise statement setting forth the amount of the net_operating_loss_deduction claimed and all material and pertinent facts relative thereto including a detailed schedule showing the computation of the net_operating_loss_deduction sec_1_172-1 income_tax regs on their federal_income_tax return petitioners reported an nol of dollar_figure from mr newhouse provided scant testimony and ms newhouse no testimony about the genesis of the nol although the newhouses did not hold themselves out as real_estate professionals mr newhouse testified that the nol pertained to purchasing and beginning to rehab houses and that his cpa informed him that he could report only this much loss in a year but you carry it forward and apply it towards a future year mr newhouse admitted he did not have any additional information or argument for the claimed nol petitioners provided no evidence to substantiate their claimed nol from although petitioners provided their and federal_income_tax returns which report the claimed nol from and its carryforward to the returns alone cannot substantiate the nol see 71_tc_633 tax_return is merely a statement of claim and does not establish truth of matters stated therein even if the court found that petitioners’ claimed nol was valid no election to waive the two-year carryback period was filed with either the or the return see sec_172 therefore respondent’s determination disallowing petitioners’ claimed nol is sustained ii schedule c expenses sec_162 permits a deduction for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business an expense is ordinary if it is customary or usual within a particular trade business or industry 308_us_488 an expense is necessary if it is appropriate and helpful for the business 320_us_467 petitioners’ burden requires them to substantiate deductions claimed by keeping and producing adequate_records that enable the commissioner to determine their correct_tax liability see sec_6001 65_tc_87 aff’d per curiam 540_f2d_821 5th cir 43_tc_824 sec_1_6001-1 income_tax regs if a taxpayer establishes that an expense is deductible but is unable to substantiate the precise amount the court may estimate the deductible amount bearing heavily against the taxpayer whose inexactitude is of his own making see 39_f2d_540 2d cir the taxpayer must present sufficient evidence for the court to form an estimate because without such a basis any allowance would amount to unguided largesse 245_f2d_559 5th cir 85_tc_731 a supplies expenses petitioners claimed a supplies expense deduction of dollar_figure on the schedule c attached to their federal_income_tax return respondent allowed dollar_figure of petitioners’ claimed supplies expense deduction mr newhouse testified about the amounts of paper spiral binders cds dvd cases envelopes and other supplies he needed to put together his newsletters sales letters and products although the court understands that all of theses supplies would be necessary for mr newhouse’s business it was not clear from his testimony how he arrived at the amount of the deduction all of the items mr newhouse mentioned as supplies could also have been a part of the usps expenses discussed infra or the fedex-kinko’s expenses respondent allowed in full additionally mr newhouse testified that much of the expenses for supplies were probably for that house there was scant and disjointed testimony about mr newhouse’s side business of renovating houses for resale and no explanation for why expenses associated with that business were included on the schedule c attached to their return for these reasons the court will not allow petitioners’ supplies expense deduction in excess of the amount respondent has already allowed b usps expenses petitioners claimed usps expenses of dollar_figure under an other expenses deduction on the schedule c attached to their federal_income_tax return respondent allowed petitioners to deduct usps expenses of dollar_figure--the amount petitioners substantiated through credit card and bank statements both petitioners testified credibly that they created thousands of mailings that the direct-mail marketing business generated over dollar_figure in gross_sales or receipts is indicative that petitioners did mail numerous newsletters sales letters and products to chiropractors petitioners however did not produce receipts for all of the postage they paid in to mail one postcard alone to all of the chiropractors on the direct mail list mr newhouse rented would amount to more than dollar_figure in postage and there were three different postcard mailings during the year in issue each postcard respondent also allowed petitioners’ claimed stamp expense of dollar_figure petitioners did not explain why they claimed usps and stamps as separate expenses the court takes judicial_notice of the fact see fed r evid that the cost of a postage stamp for the first ounce of a piece of mail wa sec_41 cents from continued would have been mailed at the letter rate because of its size see supra note mr newhouse credibly testified and presented other evidence that he mailed multiple postcards newsletters and sales letters to chiropractors on the list he rented mr newhouse also testified that was the lowest response rate he could remember to a postcard mailing at that response rate his second round of postcard mailings would have gone to big_number chiropractors and his third round would have been mailed to big_number chiropractors he would then have sent the chiropractors who responded to the first postcard mailing at least one sales letter he would have sent at least one sales letter to chiropractors who responded to the second postcard mailing he would then have sent at least one sales letter to the chiropractors who responded to the third postcard mailing that would be a total of at least big_number sales letters as for the newsletters the court is satisfied that a newsletter was produced for every month in and mailed to the subscribers the newsletters and sales letters were between and pages and some contained audio cds continued january to date and cents from may to date each additional ounce was cents mr newhouse did not testify about a response rate to his sales letters or how many products he sold packaged in dvd cases although no testimony was given or evidence entered as to the weight of any of these mailings it is clear from the evidence provided that the sales letters and newsletters weighed more than one ounce the court finds that petitioners did have usps expenses greater than respondent allowed but cannot allow their reported usps expenses in full the court will apply the cohan_rule and using the postal rates supra note and the minimum number of items petitioners would have mailed in finds that petitioners had postage for postcards of dollar_figure postage for sales letters of dollar_figure and postage for newsletters of dollar_figure therefore petitioners are allowed a total of dollar_figure of their reported usps expenses of dollar_figure iii sec_6662 accuracy-related_penalty sec_6662 and b authorizes a penalty on the portion of an underpayment of income_tax attributable to a substantial_understatement_of_income_tax under sec_7491 the commissioner generally bears the burden of production with regard to penalties 116_tc_438 once the commissioner has met the burden of production the taxpayer has the burden of proving that the penalties are inappropriate because of reasonable_cause or substantial_authority see rule a hall v commissioner 729_f2d_632 9th cir aff’g tcmemo_1982_33 higbee v commissioner t c pincite there is a substantial_understatement_of_income_tax for any year if the amount of the understatement for the taxable_year exceeds the greater of of the tax required to be shown on the tax_return or dollar_figure sec_6662 higbee v commissioner t c pincite respondent introduced sufficient evidence to demonstrate that petitioners substantially understated their income_tax_liability for the year in issue pursuant to sec_6664 no penalty shall be imposed under sec_6662 with regard to any portion of an underpayment if it is shown that there was reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion whether a taxpayer acted with reasonable_cause and in good_faith is decided on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs generally the most important factor is the extent of the taxpayer’s effort to assess his proper tax_liability id see also remy v commissioner tcmemo_1997_72 petitioners did not provide any evidence that they acted with reasonable_cause and in good_faith indeed neither petitioner testified about defenses to the accuracy-related_penalty accordingly the court holds that they are liable for the sec_6662 and b penalty if the rule_155_computations show a substantial_understatement_of_income_tax the court has considered all of the arguments made by the parties and to the extent they are not addressed herein they are considered unnecessary moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
